﻿
On behalf of the Sierra Leone delegation I  should like, Sir to extend warm congratulations to you on your election to the presidency o£ the General Assembly at its forty-second session. Your unanimous election to that high office is in recognition of your distinguished record as a statesman and your long experience in diplomacy· I wish to assure you of my delegation's fullest co-operation in the discharge of your awesome duties.
May I also avail myself of this opportunity to pay tribute to your predecessor for the admirable manner in which he conducted the deliberations of the forty-first session.	
I take this opportunity to express my delegations appreciation to the Secretary-General for the lucid and comprehensive report he has presented on the work of the Organization since the last session, vie are deeply heartened that the Organization is gradually becoming the object of a "greater commonality of views" among its Members, scarcely a year after its very existence was in jeopardy.
The renewed interest in multilateralism this development represents calls for deep reflection, since it entails complex processes at work, requiring skilled management on the part of the Secretary-General and the Secretariat. My Government is encouraged that the Secretary-General has risen sufficiently to this challenge by fearlessly pointing out flaws in the structure of the Organization and repudiating inappropriate conduct by Members, regardless of their size or influence.
In this regard we note with approval the critical view he has cast on the current structure of the Economic and Social Council and the reforms he has proposed, especially the call to upgrade representation in that Council at the ministerial level, as well as the need to establish a small planning staff for development which could consider integrated approaches to development-related problems, taking account of the capacity of the system as a whole. The Secretary-General's efforts represent only one facet of what we require to ensure the viability and efficiency of our Organization. But firm commitment to the provisions of the Charter is the other, and perhaps the most crucial, element in ensuring our Organization's effectiveness. It is therefore a matter of great regret to us that Member States have often undermined the credibility of the United Nations for purely short-term political objectives, or sometimes through wilful neglect.
The relevance of the United Nations as an instrument for the peaceful existence and orderly development of every nation no longer requires justification. Suffice it to say here that history is replete with instances of even weaker nations denying peace and orderly progress to greater nations in an unmanaged international environment. Thus it would be a serious mistake for any Member State to view its commitment to the United Nations as an altruistic gesture subject to its whims, rather than as a sacred duty dictated by an enlightened perception of its self-interest.
Since the previous session, developments in the security, economic and social conditions in many parts of the world have given us more cause for despair than hope.
As we observe the progress of negotiations towards the reaching of a historic agreement on disarmament between the super-Powers, our excitement is tempered by the knowledge that extensive testing of weapons capability is simultaneously taking place, and enormous resources are being devoted to the perfection of other means of mutual destruction. Therefore, as we acknowledge this remarkable disarmament effort between the super-Powers, we expect that the entire international community will perceive the true significance of this event as a major step in the urgent pursuit of more global and comprehensive arms control and disarmament agreements and as part of a greater security enterprise whose success also requires the peaceful resolution of regional and internal conflicts as well as the achievement of acceptable economic and social conditions in all nations.
We believe that it would be naive for anyone to assume that islands of peace and security could be created and sustained in a world awash in tension and fed by racial prejudice, religious intolerance/ economic injustice and, above all, hegemonistic aspirations. That is why we have been tireless in calling on all nations to be resolute and noncompromising in demanding majority rule in South Africa and self-determination in Namibia. We have also constantly advocated that equal resolution be applied in the search for just settlements of the disputes in the Middle East, Kampuchea, Central America, Afghanistan, the Western Sahara and Chad.
The Secretary-General has warned that a human tragedy of overwhelming proportions is imminent in South Africa unless, of course, timely action is taken to prevent it. The delegation of Sierra Leone has had occasion in this Assembly and elsewhere to offer its views on the kind of actions it considers appropriate for the international community to adopt to stave off this impending tragedy. We have no wish whatsoever to repeat those views here except, of course, to remind those who continue to oppose the imposition of comprehensive sanctions against the racist South African regime that they are endangering the very interests that they seek to protect by undermining the only viable instrument of gentle pressure against South Africa and making the violent destruction of that regime inevitable.
In the absence of the apartheid regime’s readiness to negotiate a democratic and peaceful transition to majority rule in South Africa, and because of the reliance by that regime on the use of naked force against the majority black population to perpetuate its illegal existence, it becomes absolutely absurd for anyone to claim to be on the side of freedom and justice in South Africa and at the same time to repudiate the use of effective pressure against South Africa either in the form of sanctions or in the threat or use of military coercion.
While we detest, as a matter of principle, the use of force for the achievement of political objectives as much as any other State Member of this Organization, we would not hide behind that principle to camouflage the abandonment of our sacred duty under the Charter to help eliminate from the face of the earth the barbarism, immorality and conflict all of which apartheid so visibly embodies.
Very few of us need reminding that any system such as apartheid, which continues to subsist on a daily diet of imprisonment, torture and murder of black children as young as seven years of age, the indiscriminate massacre of dispossessed, defenceless and innocent members of its community, as well as citizens of neighbouring States, offers very few options for redress. This becomes a classic case of what the late President Kennedy referred to, with characteristic eloquence and perceptiveness, when he said: "Those who make peaceful evolution impossible make violent revolution inevitable." That is the assessment of the situation in South Africa which those who directly carry its burden have now reached, as expressed by the African National Congress (ANC) leader, Mr. Oliver Tambo, who said;
"Nobody should demand of us that we seek change by non-violent means when we are denied all constitutional possibilities to redress the grievances of the majority"
We believe that the international community has the chance to avert the human tragedy in South Africa if it heeds the advice of the Secretary-General and takes timely action, for if by neglect or by cynicism we allow the tragedy to occur, the consequences may turn out not to be as bearable to some of us as we might have assumed.
There is ample evidence that apartheid is crumbling. Both the spiritual and the intellectual underpinnings of apartheid suffered severe assault recently when the White Dutch Reformed Church in South Africa, the body that formulated the theological justification for that system, declared that scriptural rationales for enforced racial separation were an error that should now be rejected. Also recently, the University of Stellenbosch, the erstwhile intellectual powerhouse of apartheid, became a centre of opposition to that system.
Let us realize that these events did not occur by accident or in a vacuum, but as a result of the intense and consistent political, economic and military pressures which the international community has exerted on South Africa in recent years.
It is therefore logical that we keep up the pressures that brought these changes about, not only to achieve the eventual dismantling of apartheid but also to accelerate the process for the independence of Namibia. In this context we recognize and commend, among other things, the efforts that have brought about massive disinvestments in South Africa, the activities of trade unions and church organizations, in and outside of South Africa, the resolution of the freedom fighters, as well as the fortitude of the front-line States in southern Africa.
The war between Iran and Iraq represents a tragedy of enormous proportions which the international community should do everything to end. The role of the United Nations in the pursuit of this objective is crucial, and we endorse the long-standing preoccupation of the Secretary-General with efforts to find a lasting solution to the conflict, culminating in his recent visit to Iran and Iraq.
We believe that Member States of this Organization can, in their individual capacities, make significant contributions to the peace process by helping to create the general climate of trust and urgency without which the current cloud of suspicion which pervades the atmosphere cannot be dissipated, and without which there will be a prolongation of hostilities. We note with interest and satisfaction the unanimous adoption of Security Council resolution 598 (1987) and appeal to the Secretary-General and all Members of this Organization to help create the conditions suitable for the implementation of that resolution.
The revival of the idea of an international peace conference on the Middle East, and the current wide international support which that idea enjoys, is of great interest to my delegation. We have followed closely the progress of the Secretary-General's efforts to mobilize a consensus on the procedural aspects of the conference among the parties concerned, and we observe with deep disappointment that it has not yet been possible to obtain the agreement of some of the parties to the idea of convening an international conference.
Our confidence in the resilience of the Secretary-General and in the goodwill of Members of this Organization encourages us, however, to hope that the existing obstacles will be overcome before long. At the same time we expect that the enormous suffering which the Palestinian people endure because of Israel's brutal activities in the occupied territories will continue to incense the conscience of Members of this institution and elicit sufficient resistance to Israel's designs to perpetuate its occupation.
We see a total absence of moral strength and logic in a policy which seeks to preserve the rights of one people to a homeland and security by assaulting the same rights and the security of another people. What we have noted, as a result of this policy, is greater suffering and insecurity in the region and a greater threat to the stability of the international system as a whole. It is therefore in the interest of every member of the international community to work sincerely for the speedy resolution of the Middle East conflict; failure to do so would simply raise the cost for all and leave everyone much worse off.
Many in this Hall will recall that not so many years ago Viet Nam was fighting to defend principles which it held dearly, and for which it received the sympathy and support of many nations. Today, however, it continues to deny the people of Kampuchea what Viet Nam itself claimed to have fought for so vigorously during those years. The paradox of yesterday's victim and tomorrow's oppressor always furnishes constant amazement.
Last year, my delegation welcomed the eight-point peace plan put forward by the Coalition Government of Democratic Kampuchea to resolve the situation in that country. We expected the practical approach offered by that plan to secure a positive response from Viet Nam# if only as a measure of indicating the latter1 s peaceful intentions. At this stage we believe that Viet Nam has only two options: to demonstrate a genuine intention to withdraw its forces from Kampuchea and allow the people of that country to set up their own form of government, or to continue to prove unfaithful to its Charter obligations and to incense the international community. 
The Korean peninsula has remained an area of constant tension since the end of hostilities three decades ago. We believe that for the establishment of a durable peace in the region, both North and South Korea, whose membership of this Organization is a logical step, should implement proposals for the revival o£ high-level talks between them. Those talks should continue to be direct and devoid of extraneous issues which undermine trust and confidence.
Recent developments in Central America, culminating in the signing of the Guatemala Agreement, the Arias Plan, have rightly aroused considerable optimism about the chances of durable peace in the region.
We trust that all peace-loving nations will contribute sincerely towards the realization of our collective wish for the peace and prosperity of the Central American peoples.
Although some progress towards a resolution of the Afghanistan situation seems to have occurred, notably the reported agreement on the monitoring of foreign troop withdrawal, the failure of the contending parties to agree on a date for the withdrawal of foreign troops continues to cause many delegations some anxiety.
While not wishing to minimize the significance of the perceptible narrowing down of the difference in the various positions over the date for troop withdrawal achieved at the recent proximity talks in Geneva under the supervision of the special United Nations representative, Mr. Diego Cordovez, we submit that so far there exists no cause for celebration; the danger that the Afghanistan situation poses to international peace and security remains as potent today as it has ever been. The continuing stalemate in Western Sahara is causing tremendous human suffering and economic devastation in the occupied territory, and countries in the region, particularly Algeria, are having to cope with huge refugee problems. The valuable assistance offered by the United Nations High  Commissioner for Refugees (UNHCR) in mitigating those refugee problems is highly commendable.
While Sierra Leone continues to recognize the legitimate right of the people of Western Sahara to self-determination, we appeal to all the parties concerned to co-operate with the Secretary-General in his effort to bring about the implementation of all relevant resolutions adopted by the Organization of African Unity and the United Nations, with specific regard to General Assembly resolution 40/50.
The various reports on the status of the world economy are again unanimous this year in expressing pessimism about prospects for the economic well-being of the world, both in the short and medium terms. Each year, for over half a decade now, we have had to listen in this Assembly to gloomy forecasts for the world economy, and at the end of every session we have left here assuring ourselves that we have done enough to dispel the gloom after adopting resolutions and promising too.
The progress we seem to achieve each time never proves to be adequate, as we not only continue to have the same set of problems but their magnitude has even tended to multiply. This has been happening particularly in the case of the development crisis, of which the debt problem is an integral part, under which most of the developing countries have been labouring for almost a decade now.
The various manifestations of this crisis and its impact on the peoples of the developing world have for many years been a subject of extensive analyses and recommendations by academics, policy makers and development experts both in the United Nations and elsewhere.  The general climate of slow or negative growth that currently prevails in the affected countries is causing further deterioration in the commodities of life which have already reached record lows. Efforts to reverse this trend, especially in Africa, have encountered severe countervailing forces in the international environment, notably contracting capital flows, currency instability, falling commodity prices, rising protectionism and agricultural subsidies in industrial countries, and above all a crushing debt burden.
For example, it has been established that borrowing countries now transfer huge net capital to creditor countries in the industrialized world: $107 billion from 1983 to 1986 and an estimated $27 billion in 1987 for the major borrowing countries alone; African countries have lost over $19 billion so far this year in falling commodity prices; the effect of the European agricultural subsidies is said to be equivalent to a 124 per cent tariff on wheat and a 226 per cent tariff on sugar; and the third world's total external debt increased from $729 billion in 1981 to over a trillion dollars this year.
In the face of these paralysing obstacles, pleas for understanding to the rest of the international community often elicit paternalistic responses at best, and derision at worst. Where an offer of assistance has been given, it has often been conditional on the implementation of economic policies that paid little attention to structural differentiations in the developing countries.
Thus the rigid enforcement of structural adjustment policies which always insist on import restriction and unregulated internal economic libetalÍ2ation - wholesale removal of subsidies, massive devaluations, auctioning off of public enterprises - has merely accelerated the decimation of the structural foundations of the target economies, spawning grotesque social and political problems in the process. It is most refreshing to note the recent signs of a rethink regarding structural adjustment policies in their original cast — "structural adjustment with growth", which is the new version embodying this evolution in thought, explicitly acknowledges, among other things, the necessity not only for greater external assistance to those developing countries undertaking adjustment but also for the protection of vulnerable groups in society during the adjustment process.
Consolidation of the commitment by the industrialized countries which this development portends will definitely enhance the effectiveness of developing countries' efforts as they grapple with their economic problems.
In this regard we note with deep appreciation the impressive actions already taken by the Secretary-General, international financial and development Institutions, as well as individual Governments and non-governmental organizations, to facilitate the successful implementation of the United Nations Programme of Action for African Economic Recovery. However, we renew our call for a fresh approach to the debt problem which is currently of very urgent concern. Sierra Leone acknowledges the value of multi-year re-scheduling, longer maturities on new loans and capitalization of interest but, as we have already pointed out, total third-world obligations, instead of being reduced, have increased to a record level in 19Ö7 under these policies. What we need are policies that actually reduce the debt burden. Such policies would require the active intervention of Governments in creditor countries as well as international financial and development institutions.
We have an enduring vision that because of its inherent dynamism the international system requires a new economic and political order that distributes, fairly, responsibilities and benefits to all nations, and not an order that can be artfully manipulated to "benefit a few greatly, some not at all, and dramatically increase the cost for all." 
